Exhibit 10.5


a63018exhibit105image1.gif [a63018exhibit105image1.gif]


Gerhard Pleuhs
PERSONAL AND CONFIDENTIAL
 
August 23, 2016
 
 
 
 
 

Dear Gerd,
Following our conversations regarding your retirement from the German Mondelez
subsidiary and the continuation of your employment with Mondelēz International
as a U.S. employee, this letter is to clarify and confirm the terms of your
localization in the United States with Mondelēz Global LLC in Deerfield,
Illinois, USA as EVP Legal, Corporate & Government Affairs and General Counsel,
reporting to Irene Rosenfeld. Your localization is subject to your acceptance of
the terms and conditions outlined in this letter. Your position will continue to
be at a Band C.
The effective date of your transfer to US employment will be on or about
September 1, 2016. As of this date, your existing terms and conditions of
employment with Mondelēz DE Service Company will cease. Instead, you will become
a regular retiree of this company with all rights granted to retirees of this
company. At the same time, you will become a local US employee, compensated
within the US salary structure and eligible for US benefits and incentive
programs. In principle and in particular for vesting purposes of various benefit
and/or incentive programs, your date of entry will continue to be April 1st,
1985. This will, however, not apply to the benefits as agreed in the Section
headed “Benefits” below, for which the date of this agreement will be the
relevant date.
Listed below are details of your current compensation – which will continue
unchanged following your localization and future increases, including stock
eligibility, will be reviewed and determined in line with U.S. compensation
ranges and practices.
As before, you will continue to be eligible to participate in the Management
Incentive Plan, as well as in the Long Term Incentive Plan.
Compensation
Annual Base Salary
USD 695,000
Target Incentive Compensation (80%)
USD 556,000
Total Target Cash Compensation
USD 1,251,000



Tax Services
You will continue to be responsible for payment of actual US federal and state
taxes and Social Security, as required by law. You will continue to be provided
with tax preparation assistance through the Company tax provider to the same
extent as currently provided, and as stated in the 1st and 2nd Addenda to your
LoU dated July 24, 2012.


Gerhard Pleuhs
 
 
 
Page 1 of 3






--------------------------------------------------------------------------------





Benefits
As a local US employee, you will be eligible to participate in the benefits
programs available to US employees made available and applicable to other
Mondelez Executives in your Job Band. You will be eligible for retiree medical
benefits upon your future separation from Mondelez Global LLC in the same manner
that exists for US retirees at the time of your separation. Details of the US
benefit plans will be provided separately.
With the transfer from active employment into retirement under your German
employment, you will be eligible to benefits as granted by the Company to German
retirees. You will also be eligible for the benefits resulting from the German
deferral (“Zusatzversorgung 2005”), including its Annex for plan participants
who work for the Company in the US; the current Health Insurance provided
through AXA by the company will not be terminated and not cease prior to October
1st, 2016.
You will continue to follow the US PTO accrual policy based on your total length
of service with Mondelēz (currently 35 days per year); accrued vacation days as
of the time you have been subject to the U.S. PTO rules (LoU July 24, 2012) will
transfer to this employment agreement.
Employment Status
You will be a US employee of Mondelēz Global LLC and your employment status will
be governed by and shall be construed in accordance with the laws of the United
States. As such, your status will be that of an “at will” employee. This means
that either you or Mondelēz is free to terminate the employment relationship at
any time, for any reason. If your employment voluntarily or involuntarily
terminates for reasons other than cause, you will receive retirement treatment
for your outstanding stock options as of the date of your separation. In regard
to other equity incentive vehicles (e.g., deferred stock units, PSUs), upon your
voluntary or involuntary separation without cause, your outstanding awards will
be treated similarly to other executives in your job band.
Should your employment terminate involuntarily due to circumstances that would
make you eligible for severance pay under the Mondelēz US Salaried Exempt
Severance Pay Plan; we will use your original date of entry (i.e. April 1st,
1985) to calculate your severance payment.
We will resolve any disputes relating to this letter by arbitration governed by
the Employment Arbitration Rules of the American Arbitration Association’s
National Rules for the Resolution of Employment Disputes. The arbitration
proceedings will take place in Deerfield and the sole arbitrator will apply the
law applicable to contracts made and fully performed in Illinois. The prevailing
party will be awarded its attorneys’ fees and arbitration expenses. Both parties
waive, and the arbitrator will have no authority to award punitive damages. Any
court having jurisdiction may enter judgment on the award made by the
arbitrator.




Gerhard Pleuhs
 
 
 
Page 2 of 3






--------------------------------------------------------------------------------





Any potential future assignments back in your home or other country and the
associated compensation packages (expatriate vs. local) will be evaluated on a
case-by-case basis.
We trust this provides clarification on your US localization.




/s/ Dave Pendleton
 
August 23, 2016
Dave Pendleton
 
Date
SVP, Total Rewards and HR Solutions
 
 





I agree to the terms and conditions as outlined in the above Letter of
Understanding.


/s/ Gerhard Pleuhs
 
August 28, 2016
Gerhard Pleuhs
 
Date















































Gerhard Pleuhs
 
 
 
Page 3 of 3




